DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 7, 2022. In virtue of this communication, claims 1, 3-7 and 9 are currently patentable. 

Allowable Subject Matter
Claims 1, 3-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cho et al. (US 20140211105 A1) in view of Kim et al. (IDS English translation submitted by applicant KR 101675225 B1) discloses a display device and method for fabricating a display device comprising a display panel displaying an image, a window positioned opposite to the display panel, and an adhesive layer interposed between the display panel and the window, wherein the adhesive layer includes a first adhesive layer formed on the window, and a second adhesive layer formed on the first adhesive layer and made of a different material from the first adhesive layer. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a polarizing film, and a window, the device comprising: a polarizing film; an adhesion control layer disposed on the polarizing film; and a detachable layer disposed on the adhesion control layer, wherein the adhesion control layer is disposed between the polarizing film and the detachable layer, wherein the adhesion control layer comprises: any one of an adhesion control pattern formed to face the detachable layer and having a variable contact angle, a fine depression- protrusion pattern formed to face the detachable layer and to which an adhesive of the detachable layer is penetrated, and a combination of the adhesion control pattern and the fine depression- protrusion pattern, thereby being able to adjust an adhesive force of the detachable layer having an adhesive force of 0.1gf/25mm to 500gf/25mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624